DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in lines 8-11, “generate a plurality of cardiac breakthrough maps…wherein each cardiac breakthrough map is a spatial representation of electrocardiograph potential” is vague.  It is unclear if the only thing that is needed to generate a plurality of breakthrough maps is just the creation of a spatial ECG potential map, or if some other element/function is being provided in the breakthrough maps.  It is suggested to further define what each breakthrough map has in the “wherein” clause.  In addition, the phrase is vague for monitoring electrical activity, but producing ECG potentials and cardiac maps from “electrical activity”.  It is suggested in line 6 to state “monitor intrinsic cardiac electrical activity”.
Similarly, claim 10 has these problems.
In claim 1, line 2, “electrodes to be disposed proximate a patient’s skin” is vague and sounds like there is a connection to the body.  Apparatus claims cannot claim connection to the body and it is suggested to use “electrodes configured to be…”. 
In claim 2, “a sampling interval” and “QRS onset of a single heartbeat” are inferentially included and it is unclear what is performing the sampling interval and where the QRS onset of a single heartbeat is from.  It is suggested to first state an element to provide these functions before they are used in the claim.
Similarly, claim 11 has this problem. 
In claim 4, it is unclear how a block location is determined by just determining “a spatial location of a breakthrough”.  The breakthrough is the location where the earliest ventricular depolarization occurs, and therefore is not a block location.  Something further is needed in the claim as just determining, at the minimum, the location of a breakthrough, does not determine where the block location is located.
Similarly, claim 13 has this problem.
In claims 6 and 7, “if…” is vague as it is not clear what occurs when the “if” statement is not met, such as whether the prior art or claims need to contain this limitation.  It is suggested to use “when”.
Similarly, claims 15 and 16 have this problem.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of calculating electric potential to determine block locations. This judicial exception is not integrated into a practical application because the combination of elements fails to integrate the judicial exception into a practical application and is directed to an abstract idea with additional generic computer elements, or generic art related elements (e.g. electrodes), that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, or an attempt to generally link the system or method to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the exception, and the additional limitations (e.g. display, processor, etc.) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.05(d).
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of generating cardiac ECG potentials to determine block locations, such as may be done by a mental process, critical thinking, and/or paper and pencil, or done by a mathematical equation, with additional generic computer elements, or additional structure (e.g. electrodes, display, processing circuitry etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. In addition, the electrodes are used as an attempt to generally link the system or method to a particular technological environment. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Based on the plain meaning of the words in the claims, the broadest reasonable interpretation of the claims (e.g. claim 1 having electrodes and processing circuitry, and corresponding method claim 10) is a system having a processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claims also do not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.  In addition, the electrodes are an attempt to generally link the system or method to a particular technological environment.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The processor (and display in the dependent claims) are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor or claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 
The limitations of the claims are carried out by the processor and the electrodes, where the processor performs the necessary software tasks so that the result of the abstract mental process is just data/a block location. The electrodes limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim and an attempt to generally link the system or method to a particular technological environment. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of plotting ECG data to find a block location, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim(s) as a whole does not integrate the recited judicial exception into a practical application and the claim(s) is directed to the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Jia et al (“Electrocardiographic imaging of cardiac resynchronization therapy in heart failure: Observation of variable electrophysiological responses”) Hearty Rhythm, March 2006.  Jia discloses external electrodes (e.g. page 3, third paragraph, etc.) for the processing circuitry (e.g. page 3, third paragraph, page 9, first full paragraph, etc.) to get ECG potential data during a single beat, at 1ms sampling interval, after a QRS (e.g. page 2, third paragraph, page 3, third paragraph, page 4, etc.) to have anterior and posterior display of the ECG potential/breakthrough maps for determining conduction block locations (e.g. page 4, second full paragraph, figures 1-7, page 3, last paragraph, etc.).
For claims 4 and 13, it is unclear what is being discussed in regards to how a block location is determined just from the breakthrough location.  For claims 6, 7, 15, and 16, the claims use “if”, which the prior art does not necessarily need to contain that limitation when the “if” statement is not met.  But Jia discloses on page 4, the second full paragraph that the breakthrough, or activation start, is located on the maps to determine the location of the block, such as LBBB, and therefore the potential must necessarily be compared to some threshold since the activation potential must somehow be recognized as occurring.  In the alternative, see the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al.  For claims 4 and 13, it is unclear what is being discussed in regards to how a block location is determined just from determining the breakthrough location.  For claims 6, 7, 15, and 16, the claims use the term “if”, which the prior art does not necessarily need to contain that limitation when the “if” statement is not met.  Jia discloses on page 4, the second full paragraph that the breakthrough/activation start is located on the maps to determine the location of the block, such as LBBB, but does not state how the earliest activation is determined, such as by comparing it to a threshold of less than or equal to -1mv.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Jia, with the use of a threshold less than or equal to -1mv to determine the breakthrough, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of using conventional cardiac potential measurement values to determine when the heart is activated/in depolarization.

Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/17/22